DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.
 
Response to Amendment
The amendment filed 20 September 2022 has been entered.
Claims 19-47 and 50-51 remain pending in the application, wherein claims 19, 39, and 43-47 have been amended, claims 50-51 are new, claims 48-49 are canceled, and claims 19-38 have been withdrawn.  
The examiner acknowledges that no new matter has been introduced by these amendments.  Support for the amendments to claim 39 can be found in claims 41-42 and paragraphs 0069-0070 of the instant specification and support for new claims 50 and 51 can be found in claims 39, 43, and 45-46 and paragraphs 0010, 0019, 0020, and 0027 of the instant specification.  Claim 19 has been amended to result in the product of claim 39, and claims 43-47 have been amended to clarify antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 41-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 41 recites the limitation "a solid bar" in line 2.  The antecedent basis is unclear for this limitation in the claim because a solid bar is introduced in claim 39.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the solid bar from claim 39.
Claim 42 recites the limitation "a wire" in line 2.  The antecedent basis is unclear for this limitation in the claim because a wire is introduced in claim 39.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the wire from claim 39.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 39-47 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (JP 2016-079477A, previously cited) in view of Nakano et al. (JP 2002-097547A, previously cited).
Claim 39: Takayama teaches a steel sheet having a composition (in mass%) of: 0.13-0.36% C, 0.05-1.0% Si, 0.10-2.00% Mn, ≤0.020% P, ≤0.005% S, ≤0.10% Al, ≤0.005% N, ≤0.1% Mo, 0.005-0.030% Nb, 0.005-0.05% Ti, 0.0003-0.0030% B, 0.05-2.0% Cr, ≤0.05% V, ≤0.1% Ni, and the balance Fe and inevitable impurities (p. 4-5).  The content of each of these elements overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Takayama further teaches that the microstructure includes an area ratio (i.e. a surface fraction) of 90% or more of bainite and island martensite phase (i.e. Martensite Austenite constituent, MA, which may contain retained austenite and martensite; i.e. the claimed M/A), and where the total of MA and further martensite phase is 10-50% (p. 5), which overlaps the claimed range for M/A compounds.  See MPEP § 2144.05.  The area ratio of bainite is considered to be about 40-80% (calculated as 90% minus 10-50%), which overlaps the claimed range.  See MPEP § 2144.05.  Since the island martensite phase may contain retained austenite in addition to martensite (p. 5), this is considered to teach where the amount of martensite is less than 50% and the amount of retained austenite is less than 50%, and both of these ranges overlap the claimed ranges.  See MPEP § 2144.05.  The steel material is cast and hot rolled after heating to a temperature of 900-1250°C (p. 5) and immediately cooled (p. 6) at cooling rates that are higher than 0.2 °C/s (as indicated by cooling rates in Table 2).  This method is comparable to the method disclosed in the instant application of hot rolling after heating to a temperature of 1000-1250°C and air cooling to room temperature at a cooling rate of 0.2-5 °C/s (paragraphs 0051-0056 of the instant specification).  Other steps are disclosed as being optional and therefore are not considered to be required for obtaining the claimed microstructure (e.g. paragraphs 0051-0068 of the instant specification).  As the composition and method is substantially identical to the instantly claimed hot rolled steel part, the steel sheet is considered to have the claimed carbon content of the retained austenite because a substantially identical material that has been produced in a substantially identical manner is considered to have substantially identical properties absent an objective showing.  See MPEP § 2112.01.  However, Takayama does not teach the steel material being a bar or wire.
In a related field of endeavor, Nakano teaches a spring steel wire with a similar composition in that is has 0.05-0.20 mass% C, 0.35-1.5% Si, 1.00-3.00% Mn, 0.005-0.080% Al, 0.003-0.015% N, ≤1.0% Mo, 0.01-0.10% Nb, 0.02-0.06% Ti, 0.0005-0.0050% B, 0.10-1.50% Cr, 0.05-0.30% V, and ≤1.0% Ni (paragraphs 0012-0019), and a balance being Fe and unavoidable impurities (paragraph 0009).  Nakano is silent regarding the presence of P and S, and so is considered to teach where these elements are substantially 0%.  The ranges of each element overlap the claimed ranges and overlaps the ranges taught by Takayama.  See MPEP § 2144.05.  Nakano teaches that the wire is cooled after completion of hot rolling (paragraph 0020) and so the wire is also considered a hot-rolled steel part.  Nakano teaches that the so described wire rod (i.e. a wire rod is considered to be a solid bar) may be subjected to wire drawing (paragraph 0011), which renders as obvious to one of ordinary skill in the art that the composition may be used to form a rod or wire.  Nakano does not disclose a specific diameter for the rod (i.e. solid bar); however, the claimed range is considered to be a matter of size or proportion and does not patentably distinguish the claimed steel part from the prior art.  See MPEP § 2144.04(IV)(A).  Nakano teaches where the wire rod may be subjected to wire drawing (paragraph 0011) and example wires have a diameter of 7 mm and 9 mm (paragraph 0029; Table 2), which overlaps the claimed range.  See MPEP § 2144.05.  It is noted that other diameters would be considered obvious to one of ordinary skill in the art as the claimed range is considered to be a matter of size or proportion and therefore does not patentably distinguish the claimed steel part from the prior art.  See MPEP § 2144.04(IV)(A).
As Takayama and Nakano both teach an overlapping composition for steel, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Takayama to include where the steel may be a rod or wire as taught by Nakano as this is considered to be a conventionally known form for the steel composition, and one would have had a reasonable expectation of success.  Since the ranges of each element of the composition disclosed by Nakano overlap the claimed ranges and overlaps the ranges taught by Takayama, it also would have been obvious to modify the composition of Takayama to include the ranges disclosed by Nakano as this is considered a conventionally known composition known to afford a hot-rolled steel part or steel rod or wire, and one would have had a reasonable expectation of success.  See MPEP § 2144.05.  It is additionally noted that the claims do not distinguish a criticality associated with the shape of the hot-rolled steel part, and the courts have held that a change in shape is considered obvious absent objective evidence that the particular shape is critical.  See MPEP § 2144.04(IV)(B).
Claim 40: The steel sheet taught by Takayama has an overlapping composition and method of manufacture as outlined above and therefore is considered to have the claimed material properties of yield strength, tensile strength, and elongation because a substantially identical material that has been produced in a substantially identical manner is considered to have substantially identical properties absent an objective showing.  See MPEP § 2112.01.
Claim 41: Nakano teaches a spring steel wire (paragraph 0001).  Nakano teaches that the wire is cooled after completion of hot rolling (paragraph 0020) and so the wire is also considered a hot-rolled steel part.  Nakano teaches that the so described wire rod (i.e. a wire rod is considered to be a solid bar) may be subjected to wire drawing (paragraph 0011), which renders as obvious to one of ordinary skill in the art that the composition may be used to form a rod/bar or wire.  Nakano does not disclose a specific diameter for the rod (i.e. solid bar); however, the claimed range is considered to be a matter of size or proportion and does not patentably distinguish the claimed steel part from the prior art.  See MPEP § 2144.04(IV)(A).  It is additionally noted that the claims do not distinguish a criticality associated with the shape of the hot-rolled steel part, and the courts have held that a change in shape is considered obvious absent objective evidence that the particular shape is critical.  See MPEP § 2144.04(IV)(B).
Claim 42: Nakano teaches where the wire rod may be subjected to wire drawing (paragraph 0011) and example wires have a diameter of 7 mm and 9 mm (paragraph 0029; Table 2), which overlaps the claimed range.  See MPEP § 2144.05.  It is noted that other diameters would be considered obvious to one of ordinary skill in the art as the claimed range is considered to be a matter of size or proportion and therefore does not patentably distinguish the claimed steel part from the prior art.  See MPEP § 2144.04(IV)(A).  It is additionally noted that the claims do not distinguish a criticality associated with the shape of the hot-rolled steel part, and the courts have held that a change in shape is considered obvious absent objective evidence that the particular shape is critical.  See MPEP § 2144.04(IV)(B).
Claim 43: Nakano teaches where the content of Si is 0.35-1.5% (paragraph 0014), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 44: Takayama teaches where the content of Mo is ≤0.1% (Takayama, p. 5) and Nakano teaches the content of Mo to be ≤1.0% and preferably ≥0.05% (Nakano, paragraph 0019).  Each of these ranges overlap the claimed range.  See MPEP § 2144.05.
Claim 45: Nakano teaches where the content of Nb is 0.01-0.10% (paragraph 0018), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 46-47: Nakano teaches where the content of Mn is 1.00-3.00% (paragraph 0015), which overlaps the claimed ranges.  See MPEP § 2144.05.
Claim 50: Nakano teaches where the content of Si is 0.35-1.5% (paragraph 0014), Nb is 0.01-0.10% (paragraph 0018), and Mn is 1.00-3.00% (paragraph 0015).  These ranges each overlap the claimed ranges.  See MPEP § 2144.05.
Claim 51: Takayama teaches a steel sheet having a composition (in mass%) of: 0.13-0.36% C, 0.05-1.0% Si, 0.10-2.00% Mn, ≤0.020% P, ≤0.005% S, ≤0.10% Al, ≤0.005% N, ≤0.1% Mo, 0.005-0.030% Nb, 0.005-0.05% Ti, 0.0003-0.0030% B, 0.05-2.0% Cr, ≤0.05% V, ≤0.1% Ni, and the balance Fe and inevitable impurities (p. 4-5).  The content of each of these elements overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Takayama further teaches that the microstructure includes an area ratio (i.e. a surface fraction) of 90% or more of bainite and island martensite phase (i.e. Martensite Austenite constituent, MA, which may contain retained austenite and martensite; i.e. the claimed M/A), and where the total of MA and further martensite phase is 10-50% (p. 5), which overlaps the claimed range for M/A compounds.  See MPEP § 2144.05.  The area ratio of bainite is considered to be about 40-80% (calculated as 90% minus 10-50%), which overlaps the claimed range.  See MPEP § 2144.05.  Since the island martensite phase may contain retained austenite in addition to martensite (p. 5), this is considered to teach where the amount of martensite is less than 50% and the amount of retained austenite is less than 50%, and both of these ranges overlap the claimed ranges.  See MPEP § 2144.05.  The steel material is cast and hot rolled after heating to a temperature of 900-1250°C (p. 5) and immediately cooled (p. 6) at cooling rates that are higher than 0.2 °C/s (as indicated by cooling rates in Table 2).  As the composition and method is substantially identical to the instantly claimed hot rolled steel part, the steel sheet is considered to have the claimed carbon content of the retained austenite because a substantially identical material that has been produced in a substantially identical manner is considered to have substantially identical properties absent an objective showing.  See MPEP § 2112.01.  The contents of Si, Mn, and Nb taught by Takayama do not specifically overlap but are close and the courts have held that a prima facie case of obviousness exists where claimed ranges do not overlap but are merely close.  See MPEP § 2144.05(I).  Nonetheless, in the interest of advancing prosecution, the claimed ranges for Si, Mn, and Nb are disclosed in the prior art, as outlined in the following paragraph.
In a related field of endeavor, Nakano teaches a spring steel wire with a similar composition in that is has 0.05-0.20 mass% C, 0.35-1.5% Si, 1.00-3.00% Mn, 0.005-0.080% Al, 0.003-0.015% N, ≤1.0% Mo, 0.01-0.10% Nb, 0.02-0.06% Ti, 0.0005-0.0050% B, 0.10-1.50% Cr, 0.05-0.30% V, and ≤1.0% Ni (paragraphs 0012-0019), and a balance being Fe and unavoidable impurities (paragraph 0009).  Nakano is silent regarding the presence of P and S, and so is considered to teach where these elements are substantially 0%.  The ranges of each element overlap the claimed ranges and overlaps the ranges taught by Takayama.  See MPEP § 2144.05.  Nakano teaches that the wire is cooled after completion of hot rolling (paragraph 0020) and so the wire is also considered a hot-rolled steel part.
As Takayama and Nakano both teach an overlapping composition for hot-rolled steel, they are analogous.  Since the ranges of each element of the composition disclosed by Nakano overlap the claimed ranges and overlaps the ranges taught by Takayama, it would have been obvious to modify the hot-rolled steel part of Takayama to include the ranges disclosed by Nakano (e.g., 0.35-1.5% Si, 1.00-3.00% Mn, and 0.01-0.10% Nb as taught by Nakano instead of 0.05-1.0% Si, 0.10-2.00% Mn, and 0.005-0.030% Nb as taught by Takayama) as this is considered a conventionally known composition known to afford a hot-rolled steel part, and one would have had a reasonable expectation of success.  Since the composition taught by Nakano is substantially identical to the composition taught by Takayama, it would have been obvious to one of ordinary skill in the art that treating the composition of Nakano in the manner disclosed by Takayama would yield substantially identical microstructure as taught by Takayama, and one would have had a reasonable expectation of success.  See MPEP § 2144.05.

Response to Arguments
Applicant’s amendments to claims 44-47 have overcome the indefiniteness previously set forth in the Final Office Action mailed 20 April 2022.  The rejection of claims 44-47 under 35 U.S.C. 112(b) has been withdrawn.  However, upon further consideration, claims 41-42 are rejected under 35 U.S.C. 112(b) as being indefinite, as outlined above.
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive for the following reasons: 
Applicant argues, see p. 9-10 and 13-14, that the disclosures of Takayama and Nakano would not be combined because one would not combine a method for obtaining 100% bainite as in Nakano with a method of obtaining a mixture of bainite and martensite as in Takayama.  However, as outlined above, Takayama and Nakano each disclose a composition with overlapping ranges, and Takayama teaches where the steel combines outstanding bending workability and outstanding impact-resistant abrasion property (i.e. high strength) (p. 4) and has a largely bainite microstructure (as outlined above, the area ratio of bainite is about 40-80%, calculated as 90% minus 10-50% from p. 5 of Takayama), whereas Nakano teaches where the spring steel has excellent strength and workability and a largely bainite microstructure (paragraph 0007).  The composition and characteristics substantially overlap and therefore the method and microstructure of Takayama is considered to be applicable to the composition and the shape of the steel of Nakano to obtain a steel product, and one would have had a reasonable expectation of success.  Alternatively, as outlined above, the teachings of Nakano provide motivation for merely changing the shape of the steel sheet of Takayama to instead be a rod or wire (i.e. instead of having the shape of a sheet, the steel may be a rod or wire as taught by Nakano as this is considered to be a conventionally known form for a steel having a substantially identical chemical composition and having high strength and workability).  See MPEP § 2144.04(IV)(B).  Nakano does not specify that the microstructure must be 100% bainite, but rather the teaching of “bainite structure as a whole” (e.g., in paragraph 0007) may be considered to mean a largely bainite structure.  Nakano discusses the presence of other microstructures as inferior and particularly inferior in terms of weldability (paragraphs 0005, 0023, and 0047), but weldability is not a claimed feature and a known or obvious composition (i.e. including microstructure features) does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  Applicant argues that Nakano discusses Comparative Example 19 of Nakano as unsuitable for welding because martensite is generated in the welded portion (Nakano, paragraph 0047); however, it is noted that Comparative Example 19 also has a carbon content that is outside the range taught by Nakano (i.e. 0.05-0.20 mass% C; paragraph 12), outside the range taught by Takayama (i.e. 0.13-0.36% C; p. 4-5), and outside the instantly claimed range.  Applicant further argues that Nakano teaches that using a bainite microstructure makes it possible to obtain a spring wire and steel wire having high strength, excellent workability and excellent weldability (Nakano, paragraph 0048).  However, Takayama teaches where the steel combines outstanding bending workability and outstanding impact-resistant abrasion property (i.e. high strength) (p. 4) and has a microstructure that includes an area ratio (i.e. a surface fraction) of 90% or more of bainite and island martensite phase (i.e. Martensite Austenite constituent, MA, which may contain retained austenite and martensite; i.e. the claimed M/A), and where the total of MA and further martensite phase is 10-50% (p. 5).  That is, the microstructure of Takayama is also largely bainite.  Since Takayama teaches similar desirable properties, it would have been obvious to one of ordinary skill in the art that the microstructure taught by Nakano is not the only possible microstructure for obtaining desirable properties of bending workability and strength.
Applicant argues, see p. 11-12, that the motivation to combine is unclear because the obviousness statement merely states “a conventionally known composition known to afford a hot-rolled steel part or steel rod or wire”.  This statement summarizes MPEP § 2143(I)(A) of combining prior art elements according to known methods to yield predictable results.  To expand the support for this rationale the following points are made that explicitly outline the necessary rationale detailed in MPEP § 2143(I)(A) and which is provided in the rejection above:
 The prior art included each element claimed (i.e. the conventionally known composition used as a steel sheet having the claimed microstructure and a substantially identical composition used as a rod or wire) with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
One of ordinary skill in the art could have combined the elements as claimed by known methods (i.e. the method of producing the microstructure by hot-rolling followed by controlled cooling taught by Takayama combined with a hot-rolled rod or hot-rolled and drawn wire as taught by Nakano).  As outlined above, Takayama teaches where the steel material is cast and hot rolled after heating to a temperature of 900-1250°C (p. 5) and immediately cooled (p. 6) at cooling rates that are higher than 0.2 °C/s (as indicated by cooling rates in Table 2).  Nakano teaches that the wire is cooled after completion of hot rolling (paragraph 0020) and so the wire is also considered a hot-rolled steel part.  Nakano teaches that the so described wire rod (i.e. a wire rod is considered to be a solid bar) may be subjected to wire drawing (paragraph 0011).  In combination, each element merely performs the same function as it does separately: the composition hot-rolled as a sheet as taught by Takayama is shaped as a sheet and the composition hot-rolled as a rod or wire is shaped as a rod or wire.
Modifying the teachings of Takayama to include where the hot-rolled steel part is shaped as a wire rod would be predictable in yielding a wire rod, or subjected to additional wire drawing would yield a wire.  Applying the same heating and cooling as taught by Takayama to the substantially identical composition of Nakano would be expected to yield a substantially identical microstructure as taught by Takayama.
Applicant argues, see p. 12, that obviousness concerns not only whether a combination could have been made but also whether one would have been motivated to make the combination.  It is noted that the proposed modification of the steel sheet taught by Takayama is a change of shape to be a rod or wire because Nakano teaches that the wire is cooled after completion of hot rolling (paragraph 0020) (i.e. a wire is also considered a hot-rolled steel part) and that the so described wire rod (i.e. a wire rod is considered to be a solid bar) may be subjected to wire drawing (paragraph 0011).  Other details from the teachings of Nakano are provided merely to establish the similarities of the steel composition taught by Takayama and the steel composition taught by Nakano to support a finding that these references are analogous and combinable.  The ranges disclosed for these overlapping compositions are considered interchangeable because the courts have held that a prima facie case of obviousness exists where ranges overlap absent an objective showing of criticality.  See MPEP § 2144.05.  It is additionally noted that the claims do not distinguish a criticality associated with the shape of the hot-rolled steel part, and the courts have held that a change in shape is considered obvious absent objective evidence that the particular shape is critical.  See MPEP § 2144.04(IV)(B).
Applicant argues, see p. 12 and 14, that applying the method of Nakano to the composition of Takayama would suggest that the obtained steel wire would have a microstructure of bainite.  However, the combination outlined above proposes modifying hot-rolled steel part of Takayama (i.e. including the treatments to obtain the microstructure taught by Takayama) such that the composition includes the ranges disclosed by Nakano as this is considered a conventionally known composition known to afford a hot-rolled steel part and modifying the shape to a steel rod or wire because Nakano teaches a rod or wire as a hot-rolled steel part.  Because of the substantially identical compositions, an obvious combination is using the method of Takayama for the hot-rolled steel part (i.e. rod or wire) of Nakano.  An argument that a different possible obvious outcome of combining the references is argument alone is not considered the evidence needed to rebut the prima facie case of obviousness outlined above and in the Final Office Action mailed 20 April 2022.  See MPEP § 2145(I).
Applicant argues, see p. 14, that undue experimentation would be required to arrive at the claimed steel sheet (i.e. the claimed steel part) from the disclosures of Takayama and Nakano, such as by varying the contents of Si, Mn, and Nb and varying the process parameters to arrive at the claimed microstructure.  However, Takayama and Nakano teach overlapping compositions to each other and to the instantly claimed steel part.  The courts have held that where ranges overlap a prima facie case of obviousness exists (see MPEP § 2144.05), the quantity of experimentation is not necessarily undue if it is merely routine (see MPEP § 2146.06), and generally differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (see MPEP § 2144.05(II)(A)).  Takayama teaches a method that includes where the steel material is cast and hot rolled after heating to a temperature of 900-1250°C (p. 5) and immediately cooled (p. 6) at cooling rates that are higher than 0.2 °C/s (as indicated by cooling rates in Table 2).  This method is comparable to the method disclosed in the instant application of hot rolling after heating to a temperature of 1000-1250°C and air cooling to room temperature at a cooling rate of 0.2-5 °C/s (paragraphs 0051-0056 of the instant specification).  Other steps are disclosed as being optional and therefore are not considered to be required for obtaining the claimed microstructure (e.g. paragraphs 0051-0068 of the instant specification).  As the composition and method is substantially identical to the instantly claimed hot rolled steel part, the claimed microstructures are considered to be present in addition to the microstructures specifically taught by Takayama that overlap those of the instantly claimed steel part.  That is, Takayama teaches that the microstructure includes an area ratio (i.e. a surface fraction) of 90% or more of bainite and island martensite phase (i.e. Martensite Austenite constituent, MA, which may contain retained austenite and martensite; i.e. the claimed M/A), and where the total of MA and further martensite phase is 10-50% (p. 5), which overlaps the claimed range for M/A compounds.  See MPEP § 2144.05.  The area ratio of bainite is considered to be about 40-80% (calculated as 90% minus 10-50%), which overlaps the claimed range.  See MPEP § 2144.05.  Since the island martensite phase may contain retained austenite in addition to martensite (p. 5), this is considered to teach where the amount of martensite is less than 50% and the amount of retained austenite is less than 50%, and both of these ranges overlap the claimed ranges.  See MPEP § 2144.05.  Since Takayama and Nakano teach compositions that overlap the instantly claimed composition and Takayama teaches a microstructure that overlaps the instantly claimed microstructure by using a method that overlaps the process parameters of the method disclosed in the instant specification, the argument of requiring undue experimentation is insufficient to overcome the prima facie case of obviousness set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784